 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 1 of 9 Page ID #824




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORNELIUS BENNETT and EARLIE FUSE,

                Plaintiffs,

        v.                                                      Case No. 20-cv-530-JPG

 CITY OF CENTREVILLE, TOWNSHIP OF
 CENTREVILLE, COMMONFIELDS OF
 CENTREVILLE, MARIUS “MARK” JACKSON,
 CURTIS MCCALL, LAMAR GENTRY, and
 DENNIS TRAITEUR,

                Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiffs Cornelius Bennett and

Earlie Fuse for injunctive relief, which the Court considers as seeking a preliminary injunction

(Doc. 2). The defendants have responded to the motion (Docs. 39 & 40), and the plaintiffs have

replied to those responses (Doc. 44).

I.     Background

       The plaintiffs, each of whom owns a home in either the City or Township of Centreville,

Illinois, complain that the defendants, various municipalities and municipal employees and

officials, have been indifferent to the fact that a sub-par stormwater and sewage disposal system

causes stormwater and raw sewage to invade the plaintiffs’ homes and yards. The backups can

take an extended period of time to go away, and in the meantime, prevent the plaintiffs from

using parts of their properties. The backed up water has also caused damage to their homes.

They filed this lawsuit alleging a claim under 42 U.S.C. § 1983 for an unconstitutional taking in

violation of the United States Constitution’s Fifth Amendment Takings Clause, applicable to the
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 2 of 9 Page ID #825




defendants through the Fourteenth Amendment (Count I). They also raise a claim under the

Takings Clause of the Illinois Constitution, Article I, § 15 (Count II).

II.    Preliminary Injunction Standard

       With their complaint, the plaintiffs filed a motion for a preliminary injunction seeking an

injunction requiring the defendants to take action to stop the invasion of stormwater and sewage

onto their properties. “[T]he purpose of a preliminary injunction is merely to preserve the

relative positions of the parties until a trial on the merits can be held,” Benisek v. Lamone, 138

S. Ct. 1942, 1945 (2018) (internal quotation marks omitted). A party seeking a preliminary

injunction “must make a threshold showing that: (1) absent preliminary injunctive relief, he will

suffer irreparable harm in the interim prior to a final resolution; (2) there is no adequate remedy

at law; and (3) he has a reasonable likelihood of success on the merits.” Turnell v. CentiMark

Corp., 796 F.3d 656, 662 (7th Cir. 2015). If the moving party is able to establish these three

factors, the Court must then balance the harms to both parties using a “sliding scale” analysis,

also taking into consideration the effect that granting or denying the injunction will have on the

public interest. Id. “[T]he more likely he is to win, the less the balance of harms must weigh in

his favor; the less likely he is to win, the more it must weigh in his favor.” Id. “A preliminary

injunction is an extraordinary equitable remedy that is available only when the movant shows

clear need.” Id. at 661.

       The plaintiffs contend they have satisfied all the requirements for a preliminary

injunction. The defendants argue that the plaintiffs have no chance of success on the merits of

their claims because they waited too long to sue. The plaintiffs have experienced the inundations

for decades, and the defendant say the five-year Illinois catch-all statute of limitations has

expired, and the defendants are subject to the equitable doctrine of laches. They also argue that



                                                  2
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 3 of 9 Page ID #826




the “public duty rule” protects them. That rule says that a government’s duty to provide public

services runs to the community as a whole, not to any individual citizen, so they owe the

plaintiffs no duty that could have been breached. Finally, the defendants argue that, by

definition, the only proper remedy in Takings Clause claims like the plaintiffs’ is monetary

damages because those clauses require “just compensation” when property is taken.

       The Court turns to the relevant factors justifying a preliminary injunction.

III.   Likelihood of Success on the Merits

       A.      Takings Claims

       The Takings Clause is “designed to bar Government from forcing some people alone to

bear public burdens which, in all fairness and justice, should be borne by the public as a whole.”

Armstrong v. United States, 364 U.S. 40, 49 (1960). “When the government physically takes

possession of an interest in property for some public purpose, it has a categorical duty to

compensate the former owner.” Tahoe-Sierra Preservation Council, Inc. v. Tahoe Reg’l

Planning Agency, 535 U.S. 302, 322 (2002). However, not every taking requires a permanent

physical occupation; government interference with property can also be a taking depending on

the level of interference with the property owner’s use and enjoyment of the property. Arkansas

Game & Fish Comm’n v. United States, 568 U.S. 23, 31-32 (2012).

       There is no question that the plaintiffs have a reasonable likelihood of success on the

merits of their takings claims under federal and state law. The United States and Illinois

Supreme Courts have decided that temporary flooding of property and resulting property damage

can be a compensable taking for which the property owners are entitled to just compensation

depending on the degree of impairment of the property owner’s use and enjoyment of the

property caused by the flooding. Arkansas Game & Fish Comm’n, 568 U.S. at 33-34 (“Because



                                                 3
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 4 of 9 Page ID #827




government-induced flooding can constitute a taking of property, and because a taking need not

be permanent to be compensable, our precedent indicates that government-induced flooding of

limited duration may be compensable.”); Hampton v. Metro. Water Reclamation Dist. of Greater

Chi., 57 N.E.3d 1229, 1238 (Ill. 2016) (In considering whether temporary occupation by physical

invasion of water constitutes a taking, “courts must look to the facts of each case to determine

whether the property owner’s use and enjoyment of the property has been diminished or

destroyed.”); see, e.g., Pineschi v. Rock River Water Reclamation Dist., 805 N.E.2d 1241, 1248

(Ill. App. Ct. 2004) (finding a direct physical invasion of plaintiff’s home by sewage backup that

forced him to vacate the premises for several days was a compensable taking).

       “Flooding cases, like other takings cases, should be assessed with reference to the

particular circumstances of each case. . . .” Arkansas Game & Fish Comm’n, 568 U.S. at 37.

And the factors to consider to determine whether an invasion of water is a taking include: “the

time and duration of the flooding, whether the invasion of the property was intentional or

whether it was a foreseeable result of an authorized government action, and the character of the

land and the owner’s reasonable investment-backed expectations regarding the land’s use.”

Hampton, 57 N.E.3d at 1239 (citing Arkansas Game & Fish Comm’n, 568 U.S. at 38-39).

       Considering the foregoing factors, the Court finds that the plaintiffs have a likelihood of

success on their takings claims. Their homes and yards have been invaded for substantial

periods over decades by foreseeable flooding that contains noxious substances and that

substantially impairs their use and enjoyment of their property. It is true that in Hampton, the

water district caused the flooding and sewage backups by taking action to close locks and dams

and to actively pump stormwater to cause the flooding, Hampton, 57 N.E.2d at 1332, rather than

simply being inactive as the defendants in this case are alleged to have been. However, at the



                                                 4
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 5 of 9 Page ID #828




moment the Court does not see this as a deciding factor leading to the conclusion that the

plaintiffs have no likelihood of succeeding on the merits of their claims. It is simply a point to

be weighed in the balance in ultimately deciding whether the flooding amounted to a taking.

       B.      Statute of Limitations/Laches

       The defendants argue that the five-year statute of limitations for civil actions not

otherwise specified, 735 ILCS 5/13-205, prohibits the plaintiffs from bringing this suit so many

years after the flooding of their properties began. They argue that the plaintiffs’ causes of action

accrued at that time, so they needed to file their takings claims within five years of that date.

       The Court is unconvinced by the defendants’ arguments regarding this affirmative

defense. Where a taking is caused by the cumulative effects of repeated, episodic events that

approach the level of impairment to constitute a taking over a period of time, it is difficult to say

when the actual taking accrued. For example, in Arkansas Game & Fish Comm’n v. United

States, 568 U.S. 23 (2012), the flooding occurred over a six-year period. Indeed, federal takings

law establishes that a takings cause of action accrues when the gradual physical takings process

has stabilized, that is, “when it becomes clear that the gradual process set into motion by the

government has effected a permanent taking, not when the process has ceased or when the entire

extent of the damage is determined.” Banks v. United States, 314 F.3d 1304, 1308 (Fed. Cir.

2003) (internal quotation marks omitted; taking by exacerbation of gradual shoreline erosion

caused by federal government’s construction of harbor jetties) (citing United States v. Dickinson,

331 U.S. 745, 749 (1947)).

       The plaintiffs urge the Court to apply the continuing violation doctrine to the takings

context. That doctrine holds, in the tort context, that a wrong is actionable as long as the last

injury suffered in a series of wrongs was within the limitations period. Roark v. Macoupin Creek



                                                  5
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 6 of 9 Page ID #829




Drainage Dist., 738 N.E.2d 574, 584-85 (Ill. App. Ct. 2000) (finding that the statute of

limitations in a tort suit involving delinquent performance of a drainage district begins to run

from the date of the last injury). Furthermore, to the extent any single flooding event may have

constituted a temporary taking, at least one of those events—in January 2020—occurred well

within the limitations period the defendants allege applies.

       Under any of these rules, there is a likelihood that the plaintiffs’ takings claim is not

barred by the statute of limitations or the doctrine of laches.

       C.      Public Duty Rule

       The defendants claim that, regardless of the substantive merits of any takings claim, the

plaintiffs cannot succeed in light of the “public duty rule.” The Court rejects the defendants’

argument in this regard. Illinois used to observe the common law public duty rule under which,

absent some special duty to an individual, “a local governmental entity and its employees owe no

duty of care to individual members of the general public to provide governmental services such

as police and fire protection services.” Coleman v. E. Joliet Fire Prot. Dist., 46 N.E.3d 741, 743

(Ill. 2016) (citing Huey v. Town of Cicero, 243 N.E.2d 214 (Ill. 1968)); accord Zimmerman v.

Vill. of Skokie, 697 N.E.2d 699, 702 (Ill. 1998). Coleman involved a wrongful death claim based

on an alleged negligent and willful and wanton response of an ambulance crew to a 911

emergency call. Coleman, 46 N.E.2d. at 743. In that case, though, the Illinois Supreme Court

“determined that the time has come to abandon the public duty rule and its special duty

exception.” Id. at 755. It reasoned that departing from the rule was appropriate since:

       (1) the jurisprudence has been muddled and inconsistent in the recognition and
       application of the public duty rule and its special duty exception; (2) application
       of the public duty rule is incompatible with the legislature's grant of limited
       immunity in cases of willful and wanton misconduct; and (3) determination of
       public policy is primarily a legislative function and the legislature's enactment of
       statutory immunities has rendered the public duty rule obsolete.

                                                  6
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 7 of 9 Page ID #830




Id. at 756. The Illinois Supreme Court thought that policy decisions about when a municipality

should be liable for its wrongdoing are better left to the legislature through enactment of

immunity laws. Id. at 757-58. It thus abolished the public duty rule and the special duty

exception in view of public immunity statutes. Id. at 758.

       Because Illinois has abolished the public duty rule, the defendants cannot invoke it to

show the plaintiffs have no likelihood of success on the merits. The Court expresses no opinion

on the relationship, if any, between takings claims, like the ones in this case, and concepts of

public duty or tort immunity normally applicable in tort.

IV.    Adequacy of Remedy at Law

       Although the Court has found the plaintiffs have a reasonable likelihood of success on the

merits of their takings claims, they also have an adequate remedy at law. Indeed, takings claims,

by their very nature, seek “just compensation”—that is, money—for property taken. As the

Illinois Supreme Court has noted, the Illinois and United States Takings Clauses do not prohibit

a government from taking private property but only require that the government pay for it.

Forest Preserve Dist. v. W. Suburban Bank, 641 N.E.2d 493, 498 (Ill. 1994). Accordingly,

money damages are adequate for this takings action.

       It is true that a number of Illinois courts have stated that an injunction may be appropriate

in a takings case. See LaSalle Nat. Bank & Tr. Co. v. City of Chi., 470 N.E.2d 1239, 1247 (Ill.

App. Ct. 1984) (“An injunction is the proper remedy only when an unlawful appropriation of

land is attempted for use by a public corporation which has not acquired this right by

condemnation or otherwise.”; no taking found) (citing Chi. Title & Trust Co. v. Village of Burr

Ridge, 354 N.E.2d 61, 62 (Ill. App. Ct. 1976)). Those courts, however, were facing situations

where the government had not formally condemned property where it was required to do so, or



                                                 7
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 8 of 9 Page ID #831




where the government’s use of a restrictive public easement exceeded the purposes for which the

easement was granted. Where condemnation is required and a government proposes to act

without pursuing a condemnation action, an injunction might be appropriate to prevent action

until an appropriate time. But that is not the situation in this case. Indeed, the plaintiffs do not

want the government to take their properties by eminent domain. They just want it to stop the

flooding of their homes. Money damages, however, are an adequate remedy for their takings

claims.

          In fact, almost uniformly the cases cited by the plaintiffs involve takings claims where

the plaintiffs sought monetary compensation. See Arkansas Game & Fish Comm’n v. United

States, 568 U.S. 23, 29 (2012) (“[T]he Commission filed the instant lawsuit against the United

States, claiming that the temporary deviations from the Manual constituted a taking of property

that entitled the Commission to compensation.”); Hampton v. Metro. Water Reclamation Dist. of

Greater Chi., 57 N.E.3d 1229, 1239 (Ill. 2016) (“[P]laintiffs state that they are seeking

‘compensatory damages for the value of lost possessions and the cost of repairing their

homes. . . .’”); Pineschi v. Rock River Water Reclamation Dist., 805 N.E.2d 1241, 1244 (Ill. App.

Ct. 2004) (“Counts V and VI alleged a taking of plaintiff’s property and sought compensation

under, respectively, the fifth amendment to the federal constitution. . . and . . . the state

constitution.”); see also Tzakis v. Berger Excavating Contractors, (Ill. App. Ct. 2019) (no

injunctive relief sought).

          And the cases they cite involving potential injunctive relief asserted tort claims for which

injunctive relief was a potentially remedy. See Pineschi, 805 N.E.2d at 1243 (“Count III claimed

that defendant created a nuisance and asked the trial court to enjoin defendant from discharging

materials onto plaintiff's property.”); Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531,



                                                   8
 Case 3:20-cv-00530-JPG Document 50 Filed 10/15/20 Page 9 of 9 Page ID #832




534 (1987) (injunction available under the Alaska National Interest Lands Conservation Act).

The plaintiffs have filed no tort claims—or any other type of claims for which injunctive relief is

available—in this case.

       Because the plaintiffs have failed to establish that there is no adequate remedy at law, one

of the three threshold showings necessary to justify a preliminary injunction, the Court does not

reach the stage of balancing the harms.

V.     Conclusion

       For the foregoing reasons, the Court DENIES the plaintiffs’ motion for a preliminary

injunction (Doc. 2).

IT IS SO ORDERED.
DATED: October 15, 2020


                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 9
